DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.  The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solid waste receptacle comprising an impeller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: new claim 25 recites wherein the solid waste receptacle comprises an impeller.  This is not disclosed in the specification as filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed above, new claim 25 recites wherein the solid waste receptacle comprises an impeller.  This is not disclosed in the specification as filed and is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the quality control system”.  This lacks antecedent basis.
As to claim 25, it is not clear how an impeller would be able to establish a negative pressure in the receptacle without some structure, such as a vacuum pump.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7, 8, 11, 12, 15-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US 2009/0042281; hereinafter “Chang”) in view of Okano et al., (US 2013/0130361; hereinafter “Okano”) and Spence et al., (US 2009/0298129; hereinafter “Spence”).
As to claims 1 and 26, Chang teaches a system for automated culture of a plurality of batches of cells, each batch of cells being derived from one biological sample, the system comprising:
an enclosure which can be closed and sterilized internally (second chamber): 
an isolation chamber (first chamber), wherein the chamber is selectively fluidly connected to the isolation chamber, and objects from outside the system can be received into the enclosure via the isolation chamber and/or objects from inside the enclosure can be passed out of the system via the isolation chamber without requiring sterilization between the enclosure and the isolation chamber (see para [0238] et seq., note that the recitation that something “can be” makes the recitation optional):
one or more cell processing container(s) for the automated culture of the plurality 306of batches of cells, wherein the one or more cell processing container(s) are contained within the enclosure and wherein the one or more cell processing container(s) can be reversibly opened and closed so that, when closed, the contents within the one or more cell processing containers are isolated within the respective one or more cell processing container(s) (see para [0223] et seq.);
a plurality of reagent containers 710 for holding reagents within the enclosure; 
at least one reagent dispenser 600/700 within the enclosure for dispensing reagents during said automated processing;
a particle counter 4437 comprising a particle sensor, wherein the particle counter is configured to measure a particle count inside the enclosure;
an air flow generator configured to control an air pressure inside the enclosure to be greater than an air pressure outside the enclosure, wherein the air flow generator is
configured to push particles and contaminants out and away from uncovered cell processing containers (see para [0241] et seq.);
a plurality of robot arms within the enclosure, configured to transport cell processing containers, open cell processing containers, pipette reagents or liquids to cell processing containers, or aspirate liquids from cell processing containers, during said automated culture (see para [0243] et seq.);
a controller configured to electronically track the plurality of batches after being introduced into the enclosure (see para [0406] et seq.); and
a control unit (CU) communicatively coupled to the at least one reagent dispenser, the particle counter, the quality control system, the robot arm and the controller for controlling said automatic culture of said plurality of batches of cells (see para [0400] et seq.),
wherein the plurality of batches of cells comprises at least a first batch and a second batch, the system being configured to receive the second batch into the enclosure before the first batch is transported out of the enclosure (container receiving areas 304 are structured to receive more than one cell culture container at the same time wherein the individual container receiving areas can close or open, see para [0223] et seq.),
wherein:
the CU is configured to automatically culture the first batch and the second batch within the enclosure at the same time, without cross contamination between the first batch and the second batch (different stations allow for simultaneous processes, see para [0352] et seq.), 
the CU is configured to keep the one or more cell processing containers closed during said automated culture, with the exception that the CU is configured to open the one or more cell processing containers only during addition or removal of materials, wherein only cell processing containers from one batch at a time are opened within the enclosure, such that only one batch is exposed to the an environment inside the enclosure at any one time (note: one container can be considered a “batch”), see for example [0366],
the CU is configured to control said culture of the plurality of batches of cells responsive to a particle count, satisfying a predetermined criteria, to ensure that all components that come into contact with the batches of cells are sterile, and cross-contamination between the first batch and the second batch is prevented (particle count is maintained to create sterile environments; see para [0202] and [0239] et seq.)
Chang teaches a liquid waste receptacle, wherein the liquid waste receptacle comprises an aspirator configured to establish an air pressure in the liquid waste receptacle that is lower than the air pressure (tube 3905 can aspirate rinse fluid 3907 and dump it into waste dump 3660 see para [0389] et seq.)
Chang also teaches the system includes a decontamination device (e.g., an air lock decontamination device, etc.) that comprises a first chamber that includes at least one system component (e.g., the cell culture dissociator, the material handling component, a container positioning device, and/or the like) disposed therein, and a second chamber (e.g., an ante-chamber, etc.) that communicates with the first chamber such that one or more containers are capable of being translocated between the first and second chambers. The first chamber generally comprises a substantially sterile environment. Typically, the second chamber communicates with the first chamber via a passageway. The passageway optionally comprises a movable sealing mechanism (reads on the claimed gates) that is structured to reversibly separate the first and second chambers from one another (see para [0052] et seq.)  
Chang does not explicitly disclose a solid waste receptacle fluidly connected to the enclosure, wherein the solid waste receptacle is at a lower pressure than outside the system or one or more impellers inside the enclosure that are configured to push particles and contaminants out and away from the one or more cell processing containers;
Okano teaches a system for automated processing of a plurality of batches, each batch being derived from one biological sample, the system comprising:
an enclosure formed by modules 11-15 which can be closed and sterilized for the automated processing of the plurality of batches (after the conveyance module and the other modules are mutually connected, one closed space or sealed space can be formed as a whole system), each batch of the plurality of batches comprising one or more cell processing container (see para [0048] et seq.);
a plurality of reagent containers for holding reagents within the enclosure (see para [0099] et seq.);
at least one reagent dispenser 91 within the enclosure for dispensing reagents during said automated processing (see para [0178] et seq.);
one or more impellers (reads on fan 28) inside the enclosure that are configured to control an air pressure inside the enclosure to be greater than an air pressure outside the enclosure, wherein the one or more impellers are configured to push particles and contaminants out and away from the cell processing containers (see para [0050] et seq.);
a robotic system within the enclosure, configured for at least one of transporting cell processing containers, decapping 100 or otherwise opening cell processing containers, pipetting reagents 13 or liquids from cell processing containers, and aspirating liquids from cell processing containers, during said automated processing (see para [0112] et seq.);
a control unit (CU) communicatively coupled to the at least one reagent dispense and, the robot arm for controlling said automatic processing of said batches,
wherein the plurality of batches comprises a first batch and a second batch, the system being configured to receive the second batch into the enclosure before the first batch is transported out of the enclosure (whole system),
the CU being configured to automatically process the first batch and the second batch within the enclosure at the same time, without cross contamination from the other of the first batch and the second batch (by using the processing system for cell cultures of the present invention, cells derived from one or plural patients may be subjected to cell culturing and processing operations simultaneously and parallel; see para [0054] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the sterilized system of Chang thru use of impellers, like that taught by Okano, for the expected benefit of an enhanced decontaminated enclosure interior.
Spence teaches a solid waste receptacle 1630 fluidly connected to the enclosure, wherein the solid waste receptacle is at a lower pressure than outside the system via a vacuum pump (see Fig. 16 and para [0177] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Chang a solid waste receptacle at a lower pressure for the obvious result of preventing waste from escaping the receptacle.
As to claim 3, Okano also teaches enclosure is at least a class 100 environment or at least a class 10 environment (see para [0050] et seq.)
As to claim 4, Chang teaches the enclosure is defined at least in part by a top wall, a first side wall and a second side wall extending opposite the first side wall, and a bottom wall;
the enclosure has an air inlet port defined in one or more of the top wall, the first side wall, the second side wall and the bottom wall;
the enclosure has an air outlet port disposed in one or more of the top wall, the first side wall, the second side wall and the bottom wall,
the air flow generator being configured to direct air flow into the enclosure via the air inlet port and air flow out of the enclosure via the air outlet port (see para [0240] et seq.).  Note that the recitation of the air flow is not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 7, Chang teaches the reagent dispenser is configured to operate on any one of a first batch and a second batch such that, when the first batch is being operated on by the reagent dispenser, the second batch is being operated on by the robotic system (see para [0219] et seq.)
As to claim 8, Chang teaches an automatic sterilizer communicatively coupled to the CU for automatically sterilizing the enclosure responsive to a particle count after introducing the first or second batch into the enclosure (particle count is maintained to create sterile environments, which implies a counter for detecting particles in the enclosure; see para [0202] and [0239] et seq.).)
As to claim 11, Chang teaches plurality of reagent containers is placed outside of the enclosure and connected to one of the at least one reagent dispensers by a fill line 714.
As to claim 12, Okano teaches the quality control system a plate reader (see para [0263] et seq.)
Claim 15 is drawn to functional/process limitations which are not considered as part of the claimed device structure and is therefore not given patentable weight. 
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
As to claim 16, Okano teaches a biological safety cabinet 15, wherein the isolator is selectively fluidly connected to the BSC, and objects from outside the system are received into the isolator via the BSC, and objects from inside the enclosure are passed out of the system by passing from the enclosure to the isolator and from the isolator to the BSC via the isolator.
As to claim 17, Chang teaches a system wherein multiple modules may be added. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  It is expected that the inclusion of more modules that perform the same function would result in a higher throughput.
As to claim 18, Chang teaches a centrifuge 11 (see para [0382] et seq.)
As to claim 19, Okano teaches a tilt system configured for tilting a cell processing container disposed thereon, for removal or collection of cells or media therefrom (see claim 18).
As to claim 20, Okano teaches a sterilizer (See para [0240] et seq.)  
As to claim 21, Chang wherein the CU is further configured to control operational steps in said culture of the plurality of batches of cells in a manner responsive to measurement of cell number or confluency of the cells to ensure production of a predetermined amount of cells in the plurality of batches of cells (see para [0190], [0413] et seq.)
As to claims 22 and 23, Chang teaches a harvester within the enclosure configured to harvest the batches of cells, the harvester comprising one or more of containers for holding a solution with a freezer (online freezer not shown) or a cryofreezer, and a packaging system configured to place each of the batches of cells in a transport container (see para [0425], and [0432] et seq.)  
As to new claim 24, it is expected that the gates inside the sterilized chamber of Chang are controlled by the control unit to avoid operator having to get into and contaminating the system.
As to claim 25, as discussed above Spence teaches a solid waste receptacle 1630 fluidly connected to the enclosure, wherein the solid waste receptacle is at a lower pressure than outside the system via a vacuum pump (see Fig. 16 and para [0177] et seq.)  Chang, Okano and Spence do not explicitly teach the use of an impeller in the receptacle to create the negative pressure.  However, it would have been obvious to one of ordinary skill in the art to use the necessary means to prevent waste from flowing into the sterilized enclosures of Chang, Okano and Spence.
Response to Arguments
Applicant’s arguments with respect to all instant claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kathryn Wright/           Primary Examiner, Art Unit 1798